Citation Nr: 1036833	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.

2.  Entitlement to a compensable rating for a right ring finger, 
status post fracture.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hand 
disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a low back disability

7.  Entitlement to service connection for a gastrointestinal 
condition, claimed as gastroesophageal reflux disease (GERD) and 
gastritis.
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to January 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Veteran testified at an RO hearing in February 2007.  A copy 
of the hearing transcript has been associated with the claims 
file.

The issues of service connection for a bilateral knee condition 
and shin splints have been raised by the record, specifically in 
the representative's September 2010 written brief and through the 
Veteran's February 2007 hearing testimony, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The issues of an increased rating for pes planus and service 
connection for a left hand disability, a low back disability, and 
a gastrointestinal disorder to include GERD are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right ring finger, status post fracture, is 
manifested by full flexion.

2.  The Veteran did not appeal an October 1998 rating decision 
that denied service connection for a left hand disability and a 
low back disability.

3.  Evidence received since the October 1998 rating decision, 
when considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim for service connection for a left hand disability and 
raises a reasonable possibility of substantiating that claim.

4.  Evidence received since the October 1998 rating decision, 
when considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim for service connection for a low back disability and raises 
a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right ring 
finger, status post fracture, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5227 (2009).

2.  The October 1998 rating decision that denied service 
connection for a left hand disability and low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).
3.  New and material evidence has been received to reopen a claim 
for service connection for a left hand disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been received to reopen a claim 
for service connection for a low back disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in December 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  A letter dated March 2006 informed the 
Veteran of the criteria for establishing an effective date and 
disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the Board has concluded 
that the Veteran's previously denied claims of service connection 
for a left hand disability and low back disability should be 
reopened.  Therefore, any notice deficiency with respect to 
reopening these claims did not prejudice the Veteran and will not 
be further discussed.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination report, and hearing transcript have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded a VA examination with respect to 
his right ring finger disability.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it was 
predicated on a review of the claims file;  contains a 
description of the history of the disability at issue; documents 
and considers the relevant medical facts and principles; and 
records the relevant findings for rating the Veteran's right ring 
finger disability.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to that issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

As discussed in the REMAND section below, additional examinations 
are warranted for the Veteran's other claims.

B.  Law and Analysis

1.  Increased Rating for Right Ring Finger, Status Post Fracture

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

In this case, the Veteran's service-connected right ring finger, 
status post fracture, was assigned a 0 percent (noncompensable) 
disability evaluation under Diagnostic Code 5227, effective from 
February 1, 1998.  38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 5227.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5227 is deemed by the Board to be an appropriate 
code, primarily because it pertains specifically to the 
disability at issue (a ring finger injury).  

Ankylosis of the ring or little finger does not warrant a 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2009).  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  Similarly, any limitation 
of motion of the ring or little finger is considered 
noncompensable disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint or joints involved.  As 
noted, however, any limitation of motion is considered non-
compensably disabling.  A 10 percent rating is warranted when 
limitation of motion under the appropriate diagnostic code in 
non-compensable or when there is x-ray involvement of 2 of more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is permitted when there is x-ray evidence of degenerative 
arthritis involving 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

The Veteran was afforded a VA examination in May 2006.  The 
Veteran reported fracturing his right ring finger while playing 
basketball in November 1981.  He denied any current pain or 
limitation of motion in the right ring finger.  On examination, 
flexion of the thumb and ten fingers was full.  The Veteran 
complained of pain in the bilateral middle fingers.  However, no 
significant symptoms were noted on examination with respect to 
the right ring finger.  Right grip strength was 5/5.  X-rays 
revealed degenerative changes distally in the bilateral hands.  
No specific findings were noted with respect to the right ring 
finger.

The Veteran testified at an RO hearing in February 2007.  He 
stated that he had lost strength in the hand, and that it 
weakened on repetitive use.  He had constant pain in his finger 
which worsened over the course of the day.  His duties at work 
included typing, which he would occasionally have to stop 
performing.  He wore braces on both hands.

Upon consideration of the evidence of record, the Board notes 
that a compensable rating is not permitted under 38 C.F.R. § 
4.71a, Diagnostic Code 5227, relating to limitation or ankylosis 
of the ring finger.  That does not, however, end the inquiry. The 
Veteran is seeking a higher rating and the issue of the 
evaluation to be assigned to all manifestations of the service-
connected disability is reasonably raised in the record.  As 
such, consideration will be given to whether any separate 
evaluations should be assigned under other applicable Diagnostic 
Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

First, the Board has considered whether a separate compensable 
evaluation is warranted based on any neurologic dysfunction of 
the finger or hand.  Although the Veteran reported decreased 
strength in the hand, strength was noted as 5/5 on examination.  
Based upon the record which shows no evidence of neurological 
complaints or problems, the Board finds that the disability does 
not result in impairment of the median or ulnar nerve in the 
hand.  Hence, a separate rating based on neurologic impairment is 
not warranted.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8515, 8516.

Similarly, the medical evidence does not show that he has 
restricted use or loss of the use of the right hand, nor has he 
lost all effective functioning of the hand.  Thus, the disability 
does not approximate disabilities based on amputation of the 
finger or hand, or loss of use of the hand.  See 38 C.F.R. §§ 
4.63, 4.71a, Diagnostic Codes 5125, 5155; see also 38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5227 (Consideration 
should be given as to whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with overall function of the hand.).  X-ray evidence showed 
normal findings with respect to the right ring finger, with no 
indication of involvement of 2 or more minor joints under 38 
C.F.R. § 4.45(f).  There was no evidence of "incapacitating 
exacerbations," under 38 C.F.R. § 4.71a, DC 5010.  Therefore, an 
increased disability evaluation is not warranted under the 
provisions of this Diagnostic Code.

For the reasons set forth above, the Board finds that the 
evidence of record does not support the assignment of a 
compensable disability rating under the Rating Schedule for the 
Veteran's service-connected right ring finger.

In evaluating the Veteran's claims for higher rating, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right ring finger, 
status post fracture,  with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  There is no persuasive evidence in the record to 
indicate that this service-connected disability on appeal would 
cause any impairment with employment over and above that which is 
already contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

2.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Historically, the Veteran was denied service connection for a 
left hand disability and a low back disability in an October 1998 
rating decision.  This rating decision is final, as the Veteran 
did not file a timely appeal.

Since the prior final decision, additional evidence has been 
added to the record.



a.  Left Hand Disability

At the time of the prior denial, the RO found that the Veteran 
was treated for a left hand condition in service, but the 
evidence did not demonstrate a permanent residual or chronic 
disability.

The Veteran was afforded a VA examination in May 2006.  He was 
diagnosed with osteoarthritis of the bilateral hands.  X-rays 
noted a deformity involving the distal interphalangeal of the 
left third digit.  During his February 2007 hearing, the Veteran 
stated that he wore a brace on both hands.

The Board finds that the evidence received since the last final 
decision, particularly the diagnosis of osteoarthritis and the 
deformity of the left middle finger, is new and material.  The 
evidence was not previously of record and raises a reasonable 
possibility of substantiating the Veteran's claim because it goes 
to a previously unestablished fact of whether the Veteran had a 
permanent residual or chronic disability of the left hand. 

As the Board has determined that new and material evidence has 
been received, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
issue of entitlement to service connection for a left hand 
disability.

b.  Low Back Disability

At the time of the prior denial, the RO found that the Veteran 
was treated for a low back condition in service, but the evidence 
did not demonstrate a permanent residual or chronic disability.

VA treatment records dated August 2007 reflect complaints of 
long-standing back pain.  The Veteran was advised that it was 
related to the gait disturbance from his foot pain.  He was 
diagnosed with muscle spasms of the back.

The Board finds that the evidence received since the last final 
decision, particularly the diagnosis of muscle spasms, is new and 
material.  The evidence was not previously of record and raises a 
reasonable possibility of substantiating the Veteran's claim 
because it goes to a previously unestablished fact of whether the 
Veteran had a permanent residual or chronic disability of the low 
back. 

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
issue of entitlement to service connection for a low back 
disability.


ORDER

A compensable rating for a right ring finger, status post 
fracture, is denied.

New and material evidence having been received, the claim for 
service connection for a left hand disability is reopened; the 
appeal is granted to this extent only. 

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.


REMAND

A.  Increased Rating for Pes Planus

Historically, the Veteran was granted service connection in 
October 1998 for bilateral bunion formation under Diagnostic Code 
5280 and assigned a noncompensable rating.  In response to the 
Veteran's claim for an increased rating, the RO promulgated the 
August 2006 rating decision currently on appeal.  In that 
decision, the Veteran was granted a 10 percent disability rating 
under Diagnostic Code 5276 for bilateral pes planus, effective 
October 21, 2005, the date of the Veteran's claim for increase.  
In the rating decision, the RO stated, "We have changed the 
diagnostic description of your bilateral foot condition to 
bilateral pes planus (flat feet).  Service medical records do 
show that this condition was diagnosed in service."  The 
Veteran's rating sheet indicated that he was no longer service-
connected for bilateral bunion formation.

Under Diagnostic Code 5276 (acquired flatfoot), bilateral pes 
planus will be rated as noncompensable when it is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 percent 
rating is assignable for moderate involvement, whether unilateral 
or bilateral, with objective evidence of weight-bearing line over 
or medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is assignable for severe bilateral involvement, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 percent 
rating is assignable for pronounced bilateral acquired flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5280, unilateral hallux valgus that is 
severe, if equivalent to amputation of great toe, is rated 10 
percent disabling.  Unilateral hallux valgus that has been 
operated upon with resection of metatarsal head is rated 10 
percent disabling.  38 C.F.R. § 4.71a (2009).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2009); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Here, the diagnostic criteria for pes planus are distinct from 
the criteria for a hallux valgus deformity.  The Board also notes 
that the Veteran's service treatment records reflect complaints 
and treatment of both pes planus and bunion formation in service, 
and VA treatment records reflect similar findings post-service.  
Based on the evidence of record, it appears that the Veteran has 
two separate disabilities of the feet.  Clarification is required 
as to whether service connection for bilateral bunions, initially 
granted in the October 1998 rating decision, was severed as a 
result of the August 2006 rating decision, and whether the grant 
of service connection for bilateral pes planus in the August 2006 
rating decision represents service connection for a new 
disability.

On remand, the RO/AMC should review the record to determine 
whether the Veteran is entitled to separate ratings for bilateral 
pes planus (flat feet) and bilateral hallux valgus deformities 
(bunions).  The Board notes that VA treatment records show the 
Veteran underwent a right foot bunionectomy in December 2005, and 
had an identical procedure performed on the left foot in 2002.  
If necessary, the RO/AMC should obtain a VA opinion from the 
appropriate specialist to determine whether the bunionectomies 
performed on the Veteran represent a "resection of the 
metatarsal head" as contemplated in Diagnostic Code 5280.  

B.  VA Examinations

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

1.  Left Hand Disability

As noted above, the Veteran's claim for service connection for a 
left hand disability has been reopened.  Service treatment 
records reflect a left hand injury in April 1997 and the May 2006 
VA examination reflects a current left hand disability.

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to identify all currently diagnosed left hand 
disabilities and to determine if any such disability is related 
to injuries sustained in service.

2.  Low Back Disability

As noted above, the Veteran's claims for service connection for a 
low back disability has been reopened.  Service treatment records 
reflect a low back injury in April 1994, and VA treatment records 
reflect a current disability of the low back.  VA records dated 
April 2007 reflect a possible link between the Veteran's current 
back complaints and his service-connected foot disabilities.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to identify all currently diagnosed low back 
disabilities and to determine if any such disability is related 
to injuries sustained in service and/or the result of the 
Veteran's service-connected foot disabilities.

3.  Gastrointestinal Disability

Service treatment records also reflect treatment for 
gastrointestinal complaints in service.  He reported stomach 
cramps in November 1981.  He was diagnosed with a viral syndrome 
in February 1982 secondary to complaints of stomach pains.  The 
Veteran complained of abdominal cramps in August 1985.  He was 
diagnosed with a buildup of intestinal gasses.  He was diagnosed 
with diarrhea in July 1991, and again in March 1995.  In a Report 
of Medical History conducted as part of the Veteran's November 
1996 quadrennial examination, the Veteran reported frequent 
heartburn.

VA treatment records dated January 2006 reflect complaints of 
abdominal pain, nausea, and vomiting.  Additional records 
indicate a diagnosis of GERD and treatment with Zantac.  In light 
of the service and post-service evidence, the Veteran should be 
afforded a VA examination to determine the exact nature of his 
gastrointestinal disability and whether such disability is 
etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record to 
determine whether the Veteran is entitled to 
separate ratings for bilateral pes planus 
(Diagnostic Code 5276) and bilateral bunions 
formation (Diagnostic Code 5280).  The RO/AMC 
should note that Diagnostic Code 5280 
contemplates unilateral disabilities only, 
and therefore separate ratings for each foot 
should be considered.

If the RO/AMC determines that separate 
ratings for bilateral bunion formation are 
not warranted, the RO/AMC should provide 
appropriate reasons and bases to include as 
to whether the recharacterization of the 
Veteran's service-connected disability as pes 
planus effectively resulted in the severance 
of service connection for bilateral bunion 
formation originally promulgated in the 
October 1998 rating decision.

If the RO/AMC determines that separate 
ratings for bilateral bunion formation are 
warranted, then, if necessary, the claims 
file should be forwarded to the appropriate 
VA specialist for an opinion as to whether 
the bunionectomies performed on the Veteran 
involved a resection of the metatarsal head 
as stated in Diagnostic Code 5280.

2.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his left 
hand disability.  The claims file should be 
made available to the examiner.  The examiner 
should then address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed left hand disability was incurred 
in or is otherwise related to service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his low 
back disability.  The claims file should be 
made available to the examiner. The examiner 
should then address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed low back disability was incurred in 
or is otherwise related to service; and

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed low back disability is proximately 
due to or the result of his service-connected 
foot disabilities; or (2) aggravated or 
permanently worsened by his service-connected 
foot disabilities.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

4.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
gastrointestinal disability.  The claims file 
should be made available to the examiner.  
The examiner should then address the 
following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed gastrointestinal disability was 
incurred in, or is otherwise related to, 
service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


